DETAILED ACTION

Response to Amendment

This Office action addresses claims 1, 2, 4-6, 8, 9, 11, and newly added claims 21-24.  The claims are newly rejected under 35 USC 103, and claims 2, 4, 5, and 21-24 are newly rejected under 35 USC 112(a) as necessitated by amendment.  Accordingly, this action is made final.  

Claim Objections
Claim 21 is objected to because of the following informalities:  in line 5, “cell” should be “cells”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 5, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2 and 22 recite that “the trace unit comprises one or more sensors configured to monitor the one or more parameters of the plurality of battery cells” and claim 21 recites “where the trace unit is configured to monitor one or more parameters of the plurality of battery cells.”  These limitations constitute new matter because the application as originally filed does not provide adequate support for the “trace unit” being configured or capable of sensing/monitoring parameters of the plurality of battery cells (that is, the individual cells).  The application provides support for the trace unit monitoring parameters of the battery pack as a whole (see [0040], [0049], [0069] of the publication of the instant application, as well as original claims).  The application does not reasonably provide support for the sensors of the trace unit being associated with the plurality of individual cells (the “battery management system” is disclosed and claimed as having this function).  Accordingly, the limitations are considered to constitute new matter.  


Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 8, 9, 11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 20140229129) in view of Yasui et al (US 20130011719).   
	Regarding claims 1 and 21, Campbell et al. is directed to a battery pack (11) comprising a plurality of battery cells (16) each configured to store electric energy, and a battery monitoring unit (18) and measurement device(s) (24) collectively configured to monitor a status of each of the plurality of cells and one or more parameters of the battery pack as a whole (see Figure 2, Figure 4, [0019], [0025], [0041]).  The disclosed monitoring unit and measurement device, in combination, correspond to both the claimed “battery management system electrically coupled to the plurality of cells” and the claimed “trace unit” because the disclosed combination performs all the functions of the claimed elements.  Regarding claims 2 and 21, the monitoring unit comprises one or more sensors configured to monitor the one or more battery pack parameters ([0025], [0041]).  Regarding claims 3 and 22, the parameters may include voltage and temperature ([0025]).  Regarding claim 4, the measurement device (trace unit) comprises a memory (48) configured to store data representing the one or more parameters ([0034]).  Regarding claims 5 and 23, the monitoring unit (trace unit) comprises a wireless communication interface (19, 60) configured to transmit the data to a server (62) through a network (Figs. 2 and 4).  Regarding claim 8, the memory of the trace unit is assigned a unique identification number ([0034]).  Regarding claim 9, the battery pack is configured to supply power to an electric vehicle ([0051]).  Regarding claim 11, the battery pack of Campbell et al. is capable of being connected to a power grid at first and second times, thus the claim is met by the reference (MPEP 2114).  
	Campbell et al. do not expressly teach that the battery pack is a modular battery pack included in a modularized unit, wherein an identical second modular battery pack is connected in series or parallel with the first modular battery pack, as recited in claims 1 and 21.
	Yasui et al. is directed to a modularized battery unit including a plurality of identical battery modules (200a, 200b, 200c) that are connectable (stackable) with each other electrically in series (Fig. 5, [0060]).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the identical modularized battery structure in the system of Campbell et al.  In [0007], Yasui et al. teach that “it is therefore an object of the present disclosure to provide a battery module which can be easily assembled or disassembled by using a combination of battery assemblies and can uniformize the temperatures of batteries in the battery assemblies.” Accordingly, the artisan would be motivated to use the modular battery structure in the system of Campbell et al.  The “battery pack” (11) of Campbell et al. would therefore be a “modular battery pack” having the structural attributes disclosed by Yasui et al. 


Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. in view of Yasui et al. as applied to claims 1, 2, 4, 5, 8, 9, 11, and 21-23 above, and further in view of Mantea (US 20200016984).  
	Modified Campbell et al. do not expressly teach that the modular battery pack comprises a wireless power connector that is configure to supply electric power from the modular battery pack to an electronic device through a wireless connection, as recited in claims 6 and 24.  
	Mantea discloses rechargeable batteries that are used in vehicles.  In [0036], it is disclosed that wireless power transfer (WPT) may be used to transfer electrical energy of a battery pack to a truck (that is, a motor of the truck, see also [0035]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Accordingly, the use of a wireless power connector in the modular battery packs of modified Campbell et al. would have been obvious to one skilled in the art. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 8, 9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It should be noted, however, that Applicant asserts that Nakajima did not qualify as prior art.  However, the effective filing date of Nakajima is March 20, 2018 (or March 8, 2019) which both antedate applicant’s effective filing date of 3/31/19.  Therefore, the reference is prior art under 35 USC 102(a)(2).  Similar rationale applies to the Mantea reference, applied above.  The reference qualifies as prior art under 35 USC 102(a)(2).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 14, 2022